Citation Nr: 0017988	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
70 percent disabling from April 2, 1993.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970, from February 1974 to February 1977, and from 
November 1977 to September 1987.  By an August 1993 decision, 
it was determined that the veteran's service through July 17, 
1982, was under honorable conditions, but thereafter was 
characterized as under other than honorable conditions.  

The present matter in part comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
rating decision by the RO that granted a claim of entitlement 
to service connection for PTSD and assigned a 30 percent 
evaluation, effective from April 2, 1993.  The veteran was 
notified of the rating decision by a letter in January 1995.  
By rating action of January 1996, the RO increased the 
evaluation for PTSD from 30 to 70 percent, effective from 
April 2, 1993.  The RO also granted a temporary total 
evaluation (100 percent) from July 13 to September 1, 1993, 
based on a period of hospitalization.  See 38 C.F.R. § 4.29 
(1999).  The 70 percent evaluation was thereafter continued.  

The Board notes that the veteran subsequently perfected an 
appeal of a January 1996 rating action that denied a claim of 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 based on treatment for service-connected PTSD from 
August 27 to November 24, 1993.  However, in light of the 
award of a total schedular rating in the decision that 
follows, effective from April 2, 1993, the § 4.29 issue is 
now moot.  In other words, the 100 percent schedular rating 
awarded below will be made effective during the entire time 
period for which a temporary total rating was sought.  
Therefore, the § 4.29 issue need not be considered.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection-in 
this case, April 2, 1993.  


FINDING OF FACT

The rating criteria in effect prior to November 7, 1996, are 
more favorable to the veteran; the evidence reflects that his 
service-connected PTSD has resulted in his being demonstrably 
unemployable from April 2, 1993.


CONCLUSION OF LAW

A 100 percent schedular evaluation for PTSD is warranted from 
April 2, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.27, 4.3, 4.7, 4.132 (Diagnostic Code 
9411) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, 12 Vet. App. at 119.  
Because the veteran has appealed from an initial award, 
consideration will be given to whether an evaluation greater 
than 70 percent was warranted for any period of time during 
the pendency of his claim.

Before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed after the veteran filed his claim.  (The new 
criteria have been in effect since November 7, 1996.)  See 
61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for a higher 
evaluation must now include consideration of both the old and 
the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used to assign a 
rating.  Id. at 313.  (The Board notes that the veteran was 
advised of the new criteria in a November 1997 SSOC.)

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling.  Under the new schedular criteria, a 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The criteria in effect prior to those listed above provide 
for a 70 percent rating when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Id.  A 
total rating was also warranted if the veteran was 
demonstrably unable to obtain or retain employment.  Id.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  In Johnson, the 
Court determined that the Secretary's interpretation that the 
three criteria for a 100 percent evaluation are each 
independent bases for awarding a 100 percent rating was 
reasonable.  Johnson, 7 Vet. App. at 95.  In other words, if 
the veteran is demonstrably unable to obtain or retain 
gainful employment, he is entitled to a 100 percent 
evaluation regardless of whether the other criteria have been 
satisfied.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

In the present case, the Board finds that, with resolution of 
the benefit-of-the-doubt doctrine in the veteran's favor, the 
evidence supports a grant of a total schedular evaluation for 
PTSD under the old criteria.  The evidence tends to show that 
the veteran's current unemployability can be attributed to 
PTSD.  A November 1993 Social Security Administration (SSA) 
letter indicates that the veteran was receiving disability 
benefits.  Among the records that were received from SSA in 
November 1995 was an October 1993 SSA disability 
determination and transmittal report reflecting that the 
veteran was considered disabled since February 1993.  The 
primary diagnosis was PTSD and the secondary diagnosis was 
alcohol dependence.  Another record associated with the 
claims files was an October 1993 narrative from a private 
physician.  The physician noted that the veteran lived in a 
group home for veterans disabled by PTSD, had difficulty 
trusting others, and tended to remain alone.  The physician 
opined that treating sources and records documented a 
severely disabling PTSD with flashbacks, anxiety, and 
depression complicated by the veteran's substance abuse.  

A VA discharge summary shows that, when the veteran was 
hospitalized in October 1994, a GAF score of 50 was assigned.  
PTSD was diagnosed.  The American Psychiatric Association's 
(APA's) Diagnostic and Statistical Manual, Fourth edition 
(DSM-IV) provides that a GAF score rates the overall 
psychological functioning on a scale of zero to 100, with 
zero representing the lowest level of functioning.  See APA's 
Quick Reference to DSM-IV 44, n.1 (1994).  A GAF score of 41 
to 50 suggests "serious" impairment in social and 
occupational functioning (e.g., no friends, unable to keep a 
job).  Id. at 47.  Another VA discharge summary shows that 
the veteran was hospitalized in September 1996, and a GAF 
score of 40 was assigned.  The discharge diagnoses were 
alcohol dependence, poly-substance abuse, and PTSD.  The 
Board notes that a GAF score of 31 to 40 represents some 
impairment in reality testing or communication, or major 
impairment in several areas (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  APA's 
Quick Reference to DSM-IV 47.

The Board recognizes that the record is replete with 
references to substance abuse.  Moreover, although it was not 
entirely clear from the record that the veteran's PTSD alone 
had caused him to be demonstrably unemployable, further 
evidence was obtained by the RO in June 1997 when a VA 
examiner opined that the veteran's GAF score was 40.  The 
diagnoses were severe, chronic PTSD, alcohol dependence 
(early partial remission), and recurrent major depression.  
After providing detailed examination findings, the examiner 
concluded that there was significant data demonstrating that 
the veteran continued to meet the criteria for PTSD and his 
symptoms caused substantial occupational and social 
impairment, as well as severe emotional distress.  The 
examiner stated that these symptoms also seemed directly 
related to the veteran's combat experiences.  It was noted 
that the events the veteran endured during service in Vietnam 
were persistently re-experienced by him in the form of 
recurring and intrusive thoughts, nightmares, and intense 
psychological distress whenever he was exposed to events that 
reminded him of his combat service.  The veteran also 
evidenced symptoms of persistent avoidance and numbing of 
general responsiveness.  He was alienated and emotionally 
distant from others.  In the veteran's interactions with 
others, he became irritable and moody which often led to 
arguments or fights.  The examiner also stated that the 
veteran was also experiencing notable depressive symptoms 
that were connected, at least in part, to his wartime trauma.  
The veteran experienced anhedonia, decreased appetite, 
disinterest in life events, nearly continual dysphoria, and 
passive suicide ideation.  The examiner further opined that 
it was fair to conclude that the veteran was unemployable at 
the time.  The Board finds that the June 1997 VA examination 
report strongly suggests that the veteran's "substantial" 
impairment was in fact due to PTSD, even to the extent of his 
being unemployable.

Consequently, given the references in the record to the 
veteran being disabled due to PTSD, and the reasonable 
inference that unemployability has been mostly due to PTSD, 
the Board is persuaded that the veteran is demonstrably 
unable to maintain employment due to PTSD.  In light of the 
old criteria, which allow for the assignment of a 100 percent 
rating when it is shown that the veteran is demonstrably 
unable to obtain or retain employment, and with application 
of the benefit-of-the-doubt doctrine, the Board finds that 
the evidence supports a grant of a 100 percent schedular 
evaluation under the old rating criteria.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson, supra.  

The Board finds that total disability has been evident since 
the April 2, 1993, award of service connection.  This is 
especially so in light of the veteran's history, a GAF score 
as low as 42 when hospitalized in March 1993, and a GAF score 
of 40 when hospitalized in July 1993.  Consequently, the 
Board finds that a lower rating is not warranted for any 
period during the pendency of the veteran's claim.  
Fenderson, supra.

Given the award of a total rating under the old criteria, 
further analysis under the new criteria is not necessary.  


ORDER

A 100 percent schedular evaluation for PTSD is granted from 
April 2, 1993, subject to the laws and regulations governing 
the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

